Sub-Item 77C Exhibit 4 GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. -GENERAL TREASURY PRIME MONEY MARKET FUND (the “Fund”) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Government Securities Money Market Funds, Inc.-General Treasury Prime Money Market Fund was held on December 28, 2009. Out of a total of 1,680,477,863.720 shares (“Shares”) entitled to vote at the meeting, a total of 541,205,518.440 were represented at the Meeting, in person or by proxy. The meeting was adjourned to January 4, 2010, the proposals not having received the required vote of the holders for approval.
